Citation Nr: 1102754	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether the reduction for the evaluation for residuals of 
prostate cancer from 100 percent to 40 percent was proper.  

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the evaluation for residuals of 
prostate cancer from 100 percent to 10 percent, effective from 
December 1, 2007.  

In an August 2008 Decision Review Officer decision, the RO 
assigned a 40 percent rating for residuals of prostate cancer, 
effective from December 1, 2007.  Because the RO assigned the 
40 percent evaluation as of December 1, 2007 (the same date it 
has assigned to the 10 percent evaluation), the Board has 
characterized the issue of the reduction as involving the 
40 percent evaluation as opposed to the 10 percent evaluation 
since the assignment of the 40 percent evaluation essentially 
canceled the 10 percent evaluation.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All due process requirements and the criteria for the 
reduction of the evaluation for the Veteran's prostate cancer 
from 100 percent to 40 percent were met, to include all 
appropriate notices and time periods.

2.  As of December 1, 2007, the residuals of prostate cancer are 
not manifested by continual urine leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times a day.   


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of prostate 
cancer from 100 percent to 40 percent effective from December 1, 
2007, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105(e); 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for an evaluation in excess of 40 percent for 
the residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 
3.159(b)(1) (2010).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In this case, the appeal was initiated when the Veteran submitted 
a notice of disagreement with a reduction in the evaluation of 
his disability that was first proposed and subsequently carried 
out by the RO.  Therefore, it was impossible to provide the 
Veteran with notice prior to the initial adjudication of his 
appeal.  The Veteran has not been provided with official VCAA 
notification that provided him with all notification required by 
Pelegrini and Dingess.  However, the Board finds the Veteran has 
not been prejudiced because he has shown actual knowledge of the 
evidence necessary to substantiate both claims.  For example, 
throughout the appeal, he has alleged that his symptoms had not 
improved, to include alleging he still had active prostate 
cancer, to warrant the reduction and that his symptoms are worse 
than the current 40 percent evaluation contemplates.  This shows 
that he understands the type of evidence necessary to 
substantiate the claim involving the reduction and the claim for 
increase.  The Board concludes that the duty to notify has been 
met.

The Board further concludes that the duty to assist has been met.  
All VA medical records that have been identified by the Veteran 
have been obtained.  The Veteran submitted a private medical 
record.  The Veteran has been afforded multiple VA examinations 
in connection with the appeal as to both issues.  The Veteran 
testified at a hearing before the Acting Veterans Law Judge in 
August 2010.  At the hearing, the Veteran had indicated he was 
going to be seen in the genitourinary clinic at VA in September 
2010.  The undersigned requested that the Veteran submit that 
treatment record.  After the hearing, the Veteran submitted 
multiple VA treatment records (some were duplicative of evidence 
already in the claims file), which included the September 2010 
treatment record.  Along with this evidence, he submitted a 
written waiver of initial consideration of that evidence by the 
agency of original jurisdiction.  Thus, the Board may consider 
this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2010).  As there is no indication of any outstanding evidence, 
the Board will proceed with consideration of the Veteran's 
appeal.

Reduction and Evaluation

In statements the Veteran has submitted, he contends that the 
evaluation for his service connected prostate cancer and its 
residuals should not have been reduced from 100 percent to 
40 percent disabling, as his disability had not improved.  He 
also alleges that he still has prostate cancer or that the seeds 
which were implanted in his prostate are essentially indicative 
of continuing treatment. 

At the August 2010 hearing before the undersigned, the Veteran 
testified that when his prostate was examined, blood would flow 
but that he was unable to determine from where the blood was 
coming.  He stated he was losing weight and having blood in his 
urine.  The Veteran testified that the doctor told him that part 
of his prostate was still there.  He stated he was unable to hold 
his urine and that he had bought a bedpan to use so that he could 
go immediately after having the urge.  The Veteran testified he 
was incontinent and had to wear pads or adult diapers as a 
result.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board will consider whether or not 
a staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, service connection for prostate cancer to include 
obstructive urinary symptoms was granted with an evaluation of 
100 percent, effective from October 30, 1998.  At that time, the 
RO informed the Veteran that an evaluation of 100 percent was 
assigned during active malignancy or antineoplastic therapy and 
that six months following completion of treatment, residual 
disability was determined by findings from a VA examination 
conducted at that time.  In a February 2006 rating decision, the 
RO continued the 100 percent evaluation, but noted that the 
recent evidence showed improvement in the condition and that VA 
would schedule a future examination to determine if the 
improvement was sustained.  

The Veteran underwent a VA examination in April 2007, and in June 
2007, the RO proposed to reduce the Veteran's evaluation for 
residuals of prostate cancer from 100 percent to 10 percent 
disabling.  This was effectuated in a September 2007 rating 
decision, effective from December 1, 2007.  As previously noted, 
the evaluation was increased to 40 percent effective from 
December 1, 2007, in an August 2008 Decision Review Officer 
decision.  

The Veteran's prostate cancer is considered a disease of the 
genitourinary system.  Diseases of the genitourinary system 
result in disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  When diagnostic codes 
refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes.  Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding.  Urinary frequency 
dysfunctions are evaluated according to the frequency of daytime 
and nighttime voiding.  38 C.F.R. § 4.115a.

The Veteran's residuals of prostate cancer are evaluated under 
the rating code for malignant neoplasms of the genitourinary 
system.  These are rated as 100 percent disabling while the 
cancer is active or while treatment is occurring.  However, the 
note to this rating code states that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the 100 percent evaluation shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
the disability is to be evaluated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board notes that the evidence is completely negative for any 
evidence of renal dysfunction or obstructed voiding, including 
the Veteran's own statements (i.e., he has made no allegation of 
having these symptoms).  The Veteran denied renal colic and all 
other kidney related symptoms at the November 2009 VA 
examination.  Thus, the criteria for those residual symptoms are 
not for consideration.  There is also no evidence to indicate 
that the Veteran has difficulty voiding or been unable to void.  
The Veteran's complaints involve the frequency of his urination 
and voiding dysfunction.

Urine leakage which requires the use of an appliance or the 
wearing of absorbent materials which must be changed more than 
four times a day is evaluated as 60 percent disabling.  The 
wearing of absorbent materials that must be changed two times a 
day is evaluated as 40 percent disabling.  38 C.F.R. § 4.115b.

Under the criteria for an evaluation for urinary frequency, a 
daytime voiding interval of less than one hour, or awakening to 
void five or more times per night is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.115b.

Initially, the Board will examine whether or not the provisions 
of 38 C.F.R. § 3.105(e) that are cited in the note to 38 C.F.R. § 
4.115b, Diagnostic Code 7528 have been met.  If they have not 
been met, then restoration of the 100 percent evaluation is 
required, and further review of the medical evidence is not 
necessary.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the RO proposed reducing the rating for the 
Veteran's prostate cancer from 100 percent to 10 percent in a 
June 2007 rating decision.  The Veteran was notified of this 
proposal in a letter dated June 21, 2007.  In the letter, the 
Veteran was afforded the opportunity for a hearing and was given 
60 days in which to submit additional evidence to show why his 
compensation payments should be continued at their present level.  
See 38 C.F.R. § 3.105(e)(i).

In a September 2007 rating decision, the RO reduced the 
evaluation of the Veteran's service-connected residuals of 
prostate cancer from 100 percent to 10 percent, effective 
December 1, 2007, and, by a letter dated September 8, 2007, 
informed the Veteran of this decision.

Based on the facts described above, the Board concludes the RO 
complied with the procedures required under 38 C.F.R. § 3.105 for 
reducing the Veteran's disability rating by notifying him of his 
rights, giving him an opportunity for a hearing and time to 
respond, and making the reduction effective no sooner than 
permitted.  Therefore, the due process required by 38 C.F.R. 
§ 3.105(e) has been met.

The Board will now review the evidence that was used to determine 
that the evaluation needed to be reduced to ensure that surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedures had ended at least six months prior to the proposal 
for the reduction, which were August 2005 and April 2007 VA 
examinations, a December 2005 VA treatment record, and a January 
2006 VA Form 119, Report of Contact.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  These medical records do not establish 
either active prostate cancer or treatment for prostate cancer as 
contemplated by the regulations.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 addressing 
when the evaluation should be reduced have been met.  The medical 
evidence shows that all the relevant therapeutic procedures for 
the Veteran's prostate cancer, which involved the implantation of 
seeds had ended well before 2005, and the Veteran continued to be 
evaluated as 100 percent disabled until December 1, 2007.  
Therefore, the additional requirements of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 for the reduction of the evaluation of 
malignant tumors of the genitourinary system have been met.

The Board will now examine the evidence described above to 
determine if the 40 percent evaluation initially assigned to the 
Veteran's disability following the reduction is appropriate, 
based on the criteria for ratings of the genitourinary system 
listed at 38 C.F.R. § 4.115a (only those criteria that are 
applicable) and the medical evidence.  The appropriateness of the 
additional evaluations assigned by the RO subsequent to the 
initial 10 percent evaluation will also be considered in 
connection with the determination of whether an evaluation in 
excess of 40 percent is warranted.

An August 2005 VA examination report shows that the Veteran 
reported he had "mild urgency with nocturia present."  He 
denied any history of recurrent urinary tract infections, bladder 
neck contracture, gross hematuria, or stones.  In a December 2005 
addendum, the examiner stated there was no incontinence and no 
requirement of a pad.  An April 2007 VA examination report shows 
the Veteran reported having nocturia one time per night.  He had 
"occasional urgency, very, very minimal stress incontinence" 
that did not require pads.  The Veteran described going to the 
bathroom every two and one-half hours during the day.  A July 
2007 private medical record shows the Veteran reported having 
difficulty "holding his water."  

As already addressed, initially, the RO had assigned a 10 percent 
evaluation for the residuals of prostate cancer but subsequently 
assigned a 40 percent evaluation as of the same effective date, 
which essentially replaced the 10 percent evaluation to the point 
that the 10 percent evaluation never existed.  

The Board finds that the 40 percent evaluation that was assigned 
effective December 1, 2007 was appropriate based on the criteria 
for both urinary frequency and voiding dysfunction.  Under the 
40 percent evaluation for urinary frequency, it states that 
daytime voiding intervals are less than one hour and the 
nighttime awakening to void is five or more times a night.  This 
is the highest evaluation available for urinary frequency.  As 
for urine leakage, the 40 percent evaluation contemplates 
requiring the wearing of absorbant materials which must be 
changed two to four times a day.  This is consistent with the 
findings in the evidence considered by the September 2007 rating 
decision.  In fact, it is questionable as to whether or not the 
Veteran met the criteria for the 40 percent rating for urinary 
leakage at that time.  The medical evidence shows improvement of 
the condition over the course of normal life and supported no 
more than the 40 percent rating at the time of the proposal to 
reduce the evaluation.  The Board must conclude that the RO's 
reduction to 40 percent was proper.  

The Board will now consider whether the Veteran is entitled to an 
evaluation in excess of 40 percent from December 1, 2007, to the 
present and concludes that the preponderance of the evidence is 
against an evaluation in excess of 40 percent.  The 40 percent 
evaluation for urinary frequency is the maximum evaluation under 
those criteria.  Thus, a higher evaluation is not available based 
upon these criteria.  In order to warrant a 60 percent 
evaluation, the evidence would need to show that the Veteran 
required the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.  
Throughout the appeal, the Veteran has never alleged he requires 
changing a pad more than four times a day.  In fact, the Veteran 
has alleged on several occasions that he has to change his pad 
two times a day, which is evidence against a finding of having to 
change a pad four times a day.  The Veteran also alleged using a 
bedpan.  See August 2010 hearing transcript on page 4.  

At this juncture, the Board notes that the term "appliance" in 
the rating criteria usually refers to the wearing of a device 
such as a sheaf or bag that is designed to catch leaking urine.  
Therefore, a bedpan is not an appliance.  However, for the sake 
of argument, the Board will consider whether or not the Veteran's 
testimony regarding the bedpan would support an increased 
evaluation as if a bedpan was considered to be an appliance. 

After a review of the evidence, the Board accords the Veteran's 
testimony regarding the bedpan little to no probative value.  
Over the course of the appeal, the Veteran has been inconsistent 
with the symptoms he has as a result of the prostate cancer.  For 
example, in August 2005, he described having mild urgency and 
nocturia.  See VA examination report.  In December 2005, he 
denied any incontinence or the use of any pads.  See addendum to 
August 2005 VA examination report.  In February 2007, he stated 
he has been incontinent four to five times over the last month.  
See February 2007 VA treatment record.  In April 2007, he stated 
he had nocturia one time a night and "very, very minimal stress 
incontinence" and stated he did not use pads.  He also stated he 
would go to the bathroom every two and one-half hours during the 
day.  In December 2007, the Veteran stated he had to wear adult 
diapers "all of the time" due to leakage and had continual 
daytime voiding problems and nighttime waking.  See VA Form 9, 
Appeal to the Board.  In July 2008, the Veteran reported having 
urge incontinence and mild stress incontinence, but then stated 
he had to change a pad two times a day and would go to the 
bathroom five to six times a day and three times every night.  
See VA examination report.   In May 2009, he stated his 
incontinence was minimal.  See May 2009 VA treatment record.  In 
November 2009, he stated he had to wear adult diapers, would go 
to the bathroom five to six times a day and once at night.  See 
VA examination report.  In June 2010, the Veteran reported having 
to change a pad two times a day and nocturia three to four times 
a night.  See VA treatment record.  In August 2010, the Veteran 
testified under oath that he used a bedpan to urinate during the 
day because of his inability to get to the toilet on time.  See 
transcript on page 4.  In September 2010, the Veteran stated he 
wore two pads a day and had nocturia three to four times at 
night.  See VA treatment record.  He went to VA two days later to 
have it clarified in his record that he wears two adult diapers a 
day and urinates at least 12 times a day.  "He wanted this 
stated in his records."  See VA treatment record.

First, the Veteran's inconsistent statements throughout the 
records hurt his credibility.  Medical examiners have found him 
to be a poor historian, as noted in the April 2007 VA examination 
report.  This is one reason the Board has accorded his testimony 
of using a bedpan little probative value.  The Veteran did not 
report the use of a bedpan when seen just one month after his 
hearing in September 2010 or at any other time during the appeal, 
nor did he ask to have it noted in his records when he returned 
two days after his September 2010 visit to stress other matters 
he believed were important.  Second, even if the Board accepted 
the use of a bedpan, the preponderance of the evidence 
establishes that the Veteran is not required to use the bedpan to 
urinate, as again he has not noted doing so at any time other 
than the August 2010 hearing.  He did not report using a bedpan 
on any of the many examinations dated between 2005 and 2010 
described above.  Based on this, it appears that any use of the 
bedpan is based on convenience and not necessity.  Finally, as 
previously noted, the term "appliance" does not normally 
include a bedpan.  Thus, there are three reasons the Veteran's 
testimony regarding the bedpan does not provide for a basis to 
award an evaluation in excess of 40 percent.  The evidence also 
fails to establish that he must change his absorbent materials 
more than four times a day.  Accordingly, the Board finds that an 
evaluation in excess of 40 percent as of December 1, 2007, for 
residuals of prostate cancer is not warranted.  38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7528.

In view of the denial of entitlement to an increased evaluation, 
the Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart, supra.

In reaching this decision, the Board has also considered 
entitlement to an increased evaluation on an extraschedular basis 
as of December 1, 2007, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence that the Veteran's service 
connected disability presented such an exceptional or unusual 
disability picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards.  
Hence, referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

	(CONTINUED ON NEXT PAGE)

ORDER

The reduction of the evaluation of residuals of prostate cancer 
from 100 percent to 40 percent effective from December 1, 2007, 
was proper; to this extent the appeal is denied.

Entitlement to an evaluation in excess of 40 percent from 
December 1, 2007, for residuals of prostate cancer is denied.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


